Citation Nr: 0726481	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  95-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis, 
L4-5, with osteoarthritis, currently rated as 40 percent 
disabling.

2.  Entitlement to service connection for headache 
disability.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board addressed a number of issues on appeal in a March 
2003 decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a February 2004 
Order, the Court partially vacated the Board's March 2003 
decision as to the issues of service connection for headache 
disability and an increased rating for spondylolisthesis, L4- 
5, with osteoarthritis.  The Court remanded the matter to the 
Board for further action to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and for additional 
considerations consistent with a Joint Motion of the 
appellant and VA.  In August 2004, the Board remanded the 
issues for further development consistent with the Joint 
Motion.  

The issue of entitlement to service connection for headache 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


FINDINGS OF FACT

1.  Service-connected spondylolisthesis, L4-5, with 
osteoarthritis is manifested by no more than severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.

2.  Application of the revised criteria under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002, is 
not more favorable to the veteran in this instance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
service-connected spondylolisthesis, L4-5, with 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002, and reclassified to 5243 
effective September 26, 2003); Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to an increased rating for spondylolisthesis 
prior to enactment of the VCAA.  Per an August 2004 Board 
Remand, a VCAA letter was issued to the veteran in August 
2004.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Per the February 
2004 Joint Motion for Remand and Court Order, the Board 
remanded the issue in August 2004 to comply with the 
notification provisions of the VCAA.  Thereafter, the RO 
issued a VCAA letter to the veteran in August 2004.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA and private treatment records are on file.  
There is no indication of relevant, outstanding records which 
would support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to an increased disability rating for 
service-connected spondylolisthesis, L4-5.

Criteria & Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected spondylolisthesis L4-5 with 
osteoarthritis is currently evaluated as 40 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
contemplates intervertebral disc syndrome and provides that a 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board notes that Diagnostic Code 5293 was revised 
effective September 23, 2002.  See 67 Fed. Reg. 54345 (August 
22, 2002).  Effective September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note (1): 
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2):  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 23, 2002, and 
reclassified to 5243 effective September 26, 2003).  By 
letter dated in November 2002, the Board furnished notice of 
the new regulation to the veteran and to his representative. 

Effective September 26, 2003, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003).

Following a full and thorough review of the medical evidence 
of record, the Board concludes that an evaluation in excess 
of 40 percent is not warranted for the veteran's service-
connected spondylolisthesis L4-5 with osteoarthritis.  

An August 1992 VA examination report of the back demonstrates 
forward flexion to 60 degrees, backward extension to 25 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 35 degrees, and rotation to the right and left to 
20 degrees.  No muscle spasm was appreciated on examination.  
The examiner noted the veteran seemed to limit his flexion 
and his extension secondary to a fear of pain or muscle 
spasm.  The examiner also noted that sciatic nerve 
involvement needed to be ruled out.  

An April 1998 VA peripheral nerve examination report 
demonstrates that the veteran's claims folder had been 
reviewed.  The examiner noted that the veteran had been 
examined in 1991 with a complaint of low back pain.  At that 
time, there were no focal findings on neurological 
examination with respect to reflex function or strength.  It 
was also noted that radiological examination in 1994 showed 
grade I spondylolisthesis and some osteoarthritis with 
osteophytes, particularly at the L5-S1 level.  Physical 
examination revealed mild paravertebral muscle spasm on the 
right side and negative straight leg raising tests.  Muscle 
strength in the legs was normal and deep tendon reflexes were 
2+ and symmetrical.  The report notes that the veteran 
reported feeling fairly good with a moderate amount of 
exertion and he was able to walk fairly briskly with no loss 
of reflexes or increased weakness.  His gait was fairly brisk 
with a cane and back brace.  A final impression of 
spondylolisthesis L4-5 with osteoarthritis without clinical 
signs of radiculopathy at this time was noted.  An April 1998 
radiological report demonstrates mild to moderate 
degenerative changes from L3 through S1 with vacuum disc at 
L4-5, spondylolysis with Grade I spondylolisthesis at L4-5 
with diffuse disc bulge, no evidence of disc herniation, no 
evidence of spinal stenosis, and anterior osteophytes at the 
lumbar vertebral bodies of L4-L5.  

Upon VA examination of the spine dated in April 2000, the 
veteran complained of daily low back pain and occasional pain 
in the back of the thigh and the calf of the left lower 
extremity.  The veteran reported having symptoms in the right 
lower extremity about one-third of the time and right foot 
flap on a continual basis.  The veteran also reported 
experiencing weakness, incoordination, and fatigability.  The 
veteran reported sciatic nerve involvement in that he had 
intermittent shooting pains into the back of the leg and calf 
on the left.  Physical examination revealed slight complaint 
of tenderness in the right lower lumbar paravertebral region.  
Gait was normal and there was no muscle spasm.  There was no 
pain to percussion of the thoracic lumbar spine.  Seated 
straight leg raising was negative bilaterally.  Sensory 
examination to pinwheel was normal in both lower extremities.  
The examiner noted the veteran had no foot drop, right or 
left, or on ambulation.  Specific testing of muscle strength 
against resistance of dorsiflexors and plantar flexors of 
both the right and left feet was normal, including inversion 
and eversion.  Range of motion was noted as 60 degrees 
flexion, 20 degrees extension, and 20 degrees side bending on 
the right and left.  The examiner noted there was some 
complaint of pain at the terminal degrees of all motion.  The 
examiner noted degenerative disc disease of the lumbar spine, 
L4-5, degenerative joint disease, and grade I 
spondylolisthesis, L4-5.  The examiner opined that there was 
no evidence whatsoever of sciatic neuropathy, right or left.  
The veteran's reflexes were normal, sensory examination was 
normal, and there was no foot drop or weakness on the right 
or the left.  The report also notes that electromyography 
studies of the low back and right and left lower extremities 
were ordered, but the veteran failed to appear for the 
appointment.

Upon VA brain and spinal cord examination dated in April 
2000, the examiner noted the claims folder had been reviewed.  
The veteran complained of constant back and left leg pain.  
He reported being able to stand for 15 minutes and drive for 
30 minutes before having to stop secondary to back and leg 
pain.  On physical examination, the examiner noted the 
veteran had mild difficulty climbing onto the examination 
table and removing his shoes and socks.  Motor examination 
was 5/5 throughout and no atrophy was noted.  Sensory 
examination was somewhat inconsistent but appeared to show a 
possible region of increased sensation over the superior 
portion of the left lateral calf.  Reflexes were 3+ 
throughout and gait was normal.  Single calf raise was 
negative bilaterally.  A relevant impression of grade I 
spondylolisthesis with L4-5 disc degeneration and chronic low 
back pain was noted.  The examiner noted the veteran had 
complaints compatible with a left L5 radiculopathy, but there 
were no objective findings on examination to confirm 
radiculopathy.  

Neuromuscular electrodiagnosis of the lower extremities dated 
in November 2000 demonstrates an essentially normal 
electromyography study with no definite denervation or 
myopathy.  Right distal tibial sensory delay, mild tarsal 
tunnel syndrome versus local surgical injury was noted.  

A November 2000 addendum to the April 2000 VA spinal 
examination demonstrates that the examiner opined there was 
no evidence of sciatic nerve injury.  

A December 2001 magnetic resonance imaging report of the 
lumbar spine reflects an impression of grade I/II 
spondylolisthesis with suspected bilateral spondylolysis, 
moderate bilateral neural foraminal narrowing at this level, 
and mild canal and bilateral neural foraminal stenosis at L3-
4.  

In November 2005, the veteran underwent a VA examination of 
the spine.  The veteran was wearing a brace and used a cane 
in the right hand, which he stated was for discomfort behind 
the left knee.  He reported that his lower back hurts daily, 
rating the pain as a 4 on a 10 point scale.  He reported that 
pain radiates in the left, greater than right, lower 
extremity, with numbness on the left, but not the right.  He 
treats with medication, including OxyContin, acetylsalicylic 
acid, and Advil.  He denied any flare-ups, but reported that 
the pain increases occasionally with "spasms" in the lower 
back.  In the past 12 months, he had undergone chiropractic, 
and naturopath treatment, and received Cortisone shots.  With 
regard to daily activities, he reported an ability to shampoo 
his rug.  He can walk one quarter of a mile and sit a maximum 
of one and one half hours.  On physical examination of the 
thoracic spine, on ambulation without the cane, he had a 
slight limp on the right, not the left.  There was no 
tenderness to palpation, no muscle spasm, and no complaint of 
pain midline percussion.  His pelvis was level.  Deep tendon 
reflexes were 1-2/4 seated straight leg raising on the right 
at 90 degrees, with complaints of lower back discomfort, and 
on the left at 85 degrees, with complaints of low back 
discomfort.  Manual muscle strength testing was 5/5.  Sensory 
to light touch of the thighs, legs, and ankles was normal.  
Range of motion throughout the lumbar in degrees was flexion 
to 50 degrees; extension to 20 degrees; side bending right 
and left 25 degrees, rotation right to 45 degrees, and 
rotation left to 40 degrees.  He complained of pain on 
motion, but there was no change with repeat flexion.  The 
examiner diagnosed lumbar spine with spondylolisthesis L4, 
and degenerative joint disease L3-4.  The examiner noted that 
his functional impairment was moderately severe.  There was 
no weakness or fatigability, and mild incoordination with a 
limp on the right.  

In January 2006, the veteran underwent electromyelogram (EMG) 
testing for possible bilateral lumbar radiculopathy or 
neuropathy of both legs.  There was no EMG evidence of 
bilateral lumbosacral radiculopathy or peripheral neuropathy 
of both legs.

Upon review of the evidence of record, the medical evidence 
demonstrates mild paravertebral muscle spasm in April 1998, 
however, thereafter examination reports do not reflect any 
objective findings of muscle spasm.  The medical evidence 
reflects mild to moderate degenerative changes, no evidence 
of sciatic neuropathy, no foot drop, slight complaint of 
tenderness in the right lower lumbar paravertebral region, 
some complaint of pain on range of motion testing, normal 
motor examination, and normal reflexes.  

The objective medical evidence does not demonstrate 
pronounced intervertebral disc syndrome with symptoms of 
sciatic neuropathy, ankle jerk, or other neurological 
findings.  As detailed, recent EMG evaluation showed no 
evidence of bilateral lumbosacral radiculopathy or peripheral 
neuropathy of both legs.  In light of the medical evidence, 
the Board concludes that the veteran's symptomatology is 
indicative of no more than severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Thus, the criteria for an evaluation in excess of 40 percent 
for spondylolisthesis, L4-5, with osteoarthritis have not 
been met.  

The Board further finds that consideration of the veteran's 
claim under alternative diagnostic criteria would also not 
result in a higher disability rating.  A 40 percent 
evaluation is the highest rating assignable under Diagnostic 
Code 5292, which contemplates severe limitation of motion of 
the lumbar spine.  Diagnostic Code 5243 (effective September 
23, 2002, previously classified as 5293) would not result in 
the assignment of a higher rating as the medical evidence 
demonstrates essentially no neurological findings.  
Additionally, the medical evidence does not demonstrate 
incapacitating episodes as defined by the regulation having a 
total duration of at least six weeks in the past 12 months.  
As noted, at the most recent VA examination, the veteran 
denied any incapacitating episodes and the VA and private 
treatment records on file do not reflect incapacitating 
episodes or bed rest totaling six weeks.  Under the general 
rating formula for diseases of the spine, in effect September 
26, 2003, a disability rating in excess of 40 percent is also 
not warranted.  Upon review of the objective findings of 
record, there has never been any finding of unfavorable 
ankylosis of the entire thoracolumbar spine.  Thus, a 50 
percent disability rating is not warranted for the veteran's 
spine disability.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In VAOPGCPREC 36-97, the Office of 
General Counsel held that Diagnostic Code 5293 involves loss 
of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
code; and (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  

A review of the evidence demonstrates some pain and 
limitation of motion on range of motion testing.  However, 
the medical evidence further demonstrates normal muscle 
strength against resistance testing and no atrophy.  
Furthermore, the April 1998 VA examination report 
demonstrates no loss of reflexes or increased weakness after 
a moderate amount of exertion.  The April 2000 VA examination 
report demonstrates that the veteran had only mild difficulty 
climbing onto the examination table.  On examination in 
November 2005, the veteran complained of pain on motion, but 
there was no change with repeat flexion.  Moreover, the 
examiner opined that the veteran has moderately severe 
functional impairment, but no weakness or fatigability.  He 
had mild incoordination due to a limp on the right.  The 
Board finds that the objective observations of pain on 
movement have been associated with ratable manifestations of 
the veteran's disability.  In sum, the evidence simply does 
not suggest such additional functional loss due to pain, 
fatigue, weakness or incoordination so as to more nearly 
approximate the criteria for the next higher rating.  The 
veteran's current impairment is clearly severe, but such 
impairment is already contemplated by the current 40 percent 
rating. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected spondylolisthesis has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  Likewise, there is no evidence of record showing 
that the veteran has been frequently hospitalized due to his 
spine disability.  Accordingly, the Board finds that the 
impairment resulting from the veteran's spondylolisthesis is 
appropriately compensated by the currently assigned schedular 
rating and that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 40 percent is 
not warranted for the veteran's service-connected 
spondylolisthesis, L4-5.  Accordingly, the benefit sought on 
appeal is denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected spondylolisthesis, L4-5, is not warranted.  
To this extent, the appeal is denied.


REMAND

In August 2004, the Board remanded the issue of entitlement 
to service connection for headache disability to afford the 
veteran a VA examination, per the February 2004 Joint Motion 
for Remand.  The examiner was instructed to offer an opinion 
as to whether it is at least as likely as not that the 
headaches noted during the April 2000 VA examination are 
etiologically related to the head injuries sustained in 
service in December 1968 and April 1970.  

In November 2005, the veteran underwent a VA examination.  
The examiner stated the following:

...[the veteran] has a longstanding chronic 
history of headaches pain related that 
have gradually and slowly improved.  In 
reality, they have substantially improved 
and really represent a minor 
inconvenience for him.  These cannot be 
related to accumulation of his minor head 
injuries, at least in the sense that they 
could last this long.  I suspect his 
subjective symptoms outweigh the 
objective findings or the underlying 
sense of stress may be causative.

After reviewing the above opinion, the Board finds it to be 
rather unclear, and it is not couched in terms of 'at least 
as likely as not,' as was directed by the Board remand.  As 
the objective medical evidence reflects findings of chronic 
headaches, however, the question remains whether such 
headaches are etiologically related to the head injuries 
sustained in service.  

Although the Board regrets further delay, additional action 
is necessary to obtain a clear opinion with regard to 
etiology of the veteran's chronic headaches.  In this regard, 
the Board notes that the Court has held that a remand is 
necessary when a medical examination is inadequate, and when 
there is a failure to follow the Board's directives in a 
prior remand.  The Court further held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998)Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the etiology of his current 
headache disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that current are 
etiologically related to the in-service 
head injuries sustained in December 1968 
and April 1970.  All opinions and 
conclusions expressed must be supported 
by a rationale.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

2.  The RO should, then, readjudicate the 
veteran's claim of service connection for 
headache disability.  If the benefit 
remains denied, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond before this case 
is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


